—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered June 22, 1993, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court improvidently exercised its discretion in denying the defendant’s request for an adjournment to secure the attendance of a defense witness. The record indicates that the defendant waited until the last minute to attempt to secure this witness’s presence, and therefore failed to make any showing of a diligent effort to secure this witness beforehand (see, People v Foy, 32 NY2d 473; People v Kaleem, 210 AD2d 257; People v Rodriguez, 188 AD2d 494; People v Moutinho, 146 AD2d 650). In addition, the evidence which the defendant sought to introduce through this witness’s testimony was inadmissible hearsay (see, People v Castro, 174 AD2d 378), and that evidence had already been brought to the attention of the *681jury through the testimony of another witness, cross-examination of witnesses, and during the defendant’s summation (see, People v Johnson, 176 AD2d 269, revd on other grounds 81 NY2d 828; People v Coleman, 114 AD2d 906).
The defendant’s remaining contention does not warrant reversal under the facts of this case. Sullivan, J. P., Lawrence, Copertino and Joy, JJ., concur.